IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 46455

STATE OF IDAHO,                                )
                                               )   Filed: May 21, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
JAY RAY BRIGHT,                                )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Cynthia K.C. Meyer, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LORELLO, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Jay Ray Bright pled guilty to possession of a controlled substance with intent to deliver.
Idaho Code § 37-2732(a)(1)(A). The district court sentenced Bright to a unified term of eight
years with four years determinate. Bright filed an Idaho Criminal Rule 35 motion for reduction
of sentence, which the district court denied. Bright appeals asserting that the district court
abused its discretion by denying his Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                               1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Bright’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Bright’s
Rule 35 motion is affirmed.




                                             2